        Case 1:18-cr-00149-DLC Document 46 Filed 06/03/21 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION

  UNITED STATES OF AMERICA,                       CR 18–85–BLG–DLC
                                                  CR 18–149–BLG–DLC
                       Plaintiff,

        vs.                                        ORDER

  LARRY WAYNE PRICE, JR.,

                       Defendant.

      Based upon the government’s Amended Unopposed Motion to Credit Victim

Receipts of Net Proceeds Against Restitution Owed by Defendant (Doc. 135; 135-

1; 135-2; 135-3; 135-4; 135-5), and pursuant to this Court’s December 1, 2020

Order (Doc. 117), regarding proceeds received by Ninety M and Three Blind Mice

from the sale of real property,

      IT IS ORDERED that the motion (Doc. 135) is GRANTED. The Clerk of

Court shall reduce the restitution owed to Ninety M by $1,217,185.87. The Clerk

of Court shall reduce the restitution owed to the three members of Three Blind

Mice by a total of $1,217,185.87, apportioned as follows:

      (1)     Stephen Casher: $206,921.60 (17% of total);

      (2)     Dr. Robert Schlidt: $206,921.60 (17% of total); and

      (3)     Dr. Raoul Joubran: $803,342.67 (66% of total).



                                         1
 Case 1:18-cr-00149-DLC Document 46 Filed 06/03/21 Page 2 of 2




DATED this 3rd day of June, 2021.




                                2
